Citation Nr: 0721061	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-30 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a brain injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and P.P.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 2004.

In June 2006, the veteran testified in a videoconference 
hearing before the undersigned veterans' law judge.


FINDING OF FACT

There is medical evidence of a causal relationship between a 
head injury in service and a current brain injury.


CONCLUSION OF LAW

A brain injury was incurred in active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

I.  Duty to Notify

In a November 2002 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and stated what  
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran in the development of this claim.  The relevant 
evidence, including service medical records, private medical 
records, and post-service medical records, has been obtained 
and associated with the claims file.  The veteran has been 
afforded VA examinations.  Additionally, the veteran has had 
the opportunity to present testimony in support of these 
claims.  Accordingly, the Board concludes that the duty to 
assist has been satisfied, and the Board may proceed to 
review the claim.

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, a current reflects a diagnosis of mild to 
moderate traumatic brain injury.  Thus, the first Hickson 
element, the requirement of a current disability, is 
satisfied.  

The Board must next determine whether there is evidence of 
in-service incurrence of a disease of injury.  The veteran 
served on active duty from March 1985 to March 1997.  Service 
records reflect normal findings on entry into service in 
March 1985, with no abnormalities of behavior, cognition or 
neurological function noted.  

In this case, treatment records from the Naval Medical 
Center, San Diego document  that the veteran presented in 
October 1995 for treatment of head and neck complaints after 
reportedly falling through a false ceiling at work in 
September 1995.  Admission diagnosis was injury of the head 
and neck.  A CT scan of the head performed in October 1995 
showed normal findings.  

Records from the Naval Medical Center, San Diego, show that 
the veteran was seen in September 1996 with complaints of 
severe headaches and changes in personality.  The veteran's 
wife reported changes in the veteran's personality.  The 
veteran reported that he had memory problems and had to keep 
a memory book.  It was noted that the veteran had a somewhat 
abnormal affect and was somewhat tangential.  

A September 1996  report of the medical board, Naval Medical 
Center, noted the veteran's in-service injury.  It was noted 
that the veteran's evaluation had included a normal CT of the 
head and a negative MRI of the brain.  Neurological 
evaluation found impaired cognition, attention and 
concentration, attributed to headache.  It was noted that the 
veteran had been seen on 12 occasions since June 1996 with 
complaints of headaches and pain.  The veteran's sensory 
examination was intact to all modalities.  Reflexes were 
symmetrical.  There were no pathologic reflexes.  Gait and 
station were normal.  The examiner noted that the veteran had 
no signs of cerebellar disease.  Diagnoses included probably 
fibromyalgia/myofascial pain syndrome, history of chronic 
headaches and chronic pain.  The veteran was found unfit for 
full duty.

As there is evidence of a current disability an in-service 
injury, the final issue for consideration is whether there is 
medical evidence of a nexus between the in-service injury and 
the current disability.   


The veteran underwent a Temporary Disability Retirement List 
(TDRL) examination in October 1999.  The examiner noted 
normal mental status.  The examiner noted that cranial nerves 
were normal in detail.  Motor examination was normal with 5/5 
strength without pronator drift.  The examiner noted normal 
tone and normal fine finger movements.  Sensory examination 
was normal to primary and secondary modalities.  Cerebellar 
testing was normal.  Deep tendon reflexes were 2+ throughout 
with downgoing toes.  The veteran had normal gait.  The 
examiner diagnosed chronic recurrent headaches with mixed 
vascular and tension type features and probable fibromyalgia 
versus myofascial pain syndrome. 

The veteran had a VA psychiatric evaluation in February 2004.  
The examiner reviewed the service medical records.  The 
examiner noted that the veteran fell through the deck of a 
destroyer in 1995.  The veteran reported that he was 
unconscious for a period of time.  The veteran indicated that 
he has had back pain and headaches since the 1995 fall.  The 
veteran indicated that his parents told him that his 
personality changed since that time.  The examiner noted that 
the veteran had received mental health treatment on both an 
inpatient and outpatient basis over the past several years.  
The veteran had at various times carried a diagnosis of 
bipolar disorder.  The examiner also noted a history of drug 
and alcohol use.  The VA examiner opined that the veteran had 
a very complex mental condition.  The examiner indicated that 
the veteran was most likely experiencing symptoms of bipolar 
disorder while on active duty.  The examiner opined that the 
veteran had mild cognitive impairment.  The examiner stated 
that the cause of the veteran's cognitive impairment was not 
clear but that it "may be secondary to the head injury which 
he suffered in the military and stated that this was "as 
likely as not" the case.  The examiner added that substance 
abuse and the effects of Lithium could impair memory.  The 
examiner rendered diagnoses of bipolar affective disorder, 
currently depressed; alcohol abuse by history not currently 
active; mixed substance abuse not currently active; and 
global carbonated impairment, cause to be determined.  

The veteran had a VA neuropsychological evaluation in March 
2004.  The veteran complained of memory problems dating back 
to September 1995.  The examining psychologist interviewed 
the veteran's parents and noted their report of the veteran's 
decline in functioning since the 1995 accident.  The examiner 
diagnosed bipolar affective disorder, polysubstance abuse and 
pain disorder.  The examiner noted the veteran's difficulty 
with sustained attention and motor procedural learning.  The 
examiner stated that the veteran's overall performance on 
cognitive testing was not consistent with brain damage 
acquired during a fall in 1995.  The examiner stated that the 
exact etiology of these difficulties is unknown but that it 
is more likely than not related to a combination of chronic 
headache pain and symptoms and medication for bipolar 
disorder.

An opinion from Dr. G.M., a private neurologist, provides a 
nexus to service.  Dr. G.M. states that he has treated the 
veteran since May 2004.  He notes a history of traumatic 
brain injury during service in 1995 and after service in 
2001.  Dr. G.M. states that the veteran has a history of 
chronic daily headaches and chronic pain syndrome and is 
dependent on a variety of medications.  Dr. G.M. states that 
the pattern of symptoms, as well as the medical records 
indicate that the veteran suffered a traumatic brain injury 
in 1995 when he fell and has had residual impairments since 
that time.  This physician further notes that, while imaging 
studies failed to show structural damage to the veteran's 
brain, it is well understood by the medical profession that 
imaging studies such as CT and MRI show only structural 
damage that is of the type associated with severe traumatic 
brain injury, where individuals are usually in a prolonged 
coma with an attendant prolonged hospitalization.  Dr. G.M. 
opined that the behavior changes described by the veteran's 
family as well as the development of significant pain issues 
after the brain injury are the types of behavioral changes 
that are consistent with the occurrence of a mild to moderate 
traumatic brain injury.

The Board notes that service connection is already in effect 
for fibromyalgia with headaches affecting the cervicothoracic 
and lumbar spine.

The veteran has presented testimony and evidence in support 
of this claim.  In a hearing before the Board in June 2006, 
the veteran testified that he began having headaches after 
his injury.  The veteran's stepfather also testified and 
indicated that, after separation from service, the veteran 
had headaches and "out of control" rage.  Lay statements 
from the veteran's friends and family members describe 
changes in the veteran's behavior, as well as the veteran's 
memory problems and headaches.   

As noted, in order establish service connection, there must 
be medical evidence of (1) current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson, supra.  Medical records demonstrate complaints of 
head pain after a reported fall in service, and competent 
medical evidence links a traumatic brain injury to the in-
service injury.  Accordingly, the Board concludes that 
service connection for a brain injury is warranted.  


ORDER


Service connection for a brain injury is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


